W. Allen, J.
If the beer was an intoxicating liquor, the sale of it by the defendant was illegal, whether he did or did not know it to be intoxicating, and the tenement used for the illegal sale of it was declared by the statute to be a common nuisance. The fact that the defendant did not know that the beer was an intoxicating liquor, within the definition of the statute, would not prevent the place used for its illegal sale from being a nuisance, nor relieve the defendant from the penalty prescribed for keeping such nuisance. If the defendant kept the place and used it for the sale of intoxicating beer, the facts that he did not know that the beer contained such a proportion of alcohol as rendered its sale illegal, and that he believed that it was not intoxicating, were immaterial, and would not constitute a defence. Commonwealth v. Boynton, 2 Allen, 160. Commonwealth v. Goodman, 97 Mass. 117. Commonwealth v. Uhrig, 138 Mass. 492. Commonwealth v. Savery, 145 Mass. 212. Commonwealth v. Daly, 148 Mass. 428. Commonwealth v. Hayes, 150 Mass. 506 Exceptions overruled.